United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.N., Appellant
and
TENNESSEE VALLEY AUTHORITY,
Harriman, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1003
Issued: September 10, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 5, 2012 appellant filed a timely appeal from a February 23, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying his hearing loss claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained hearing loss causally
related to factors of his federal employment.
FACTUAL HISTORY
On May 4, 2011 appellant, then a 51-year-old compliance and analysis manager, filed a
notice of occupational disease, alleging that his hearing loss was caused by factors of his federal
employment. He stated that he had developed bilateral hearing loss by December 28, 2010, as a
result of working for Tennessee Valley Authority for 33 years while exposed to hazardous noise.
1

5 U.S.C. § 8101 et seq.

By letters dated June 6, 2011, OWCP requested that appellant and the employing
establishment provide further information regarding appellant’s exposure to hazardous noise.
In response on June 24, 2011, OWCP received from appellant a summary of his
employment history, and exposure to hazardous noise. It also received on July 25, 2011 a letter
from appellant’s supervisor, who noted that appellant worked for him from August 16, 2009 until
January 3, 2011, and that appellant was not exposed to any hazardous noise during that time
period. Appellant’s employing establishment health unit records, including audiograms, were
also submitted to record.
On September 2, 2011 OWCP prepared a statement of accepted facts. This statement of
accepted facts related that appellant had been employed in a variety of positions at the employing
establishment from 1978 until 2011. Appellant was required to work around heavy equipment
noise, air compressors, electrical breakers, turbine generators, high pressure relief valves and
engraving tools, with noise levels in the range of 60 to 93 decibels for eight hours a day, five
days a week.
OWCP referred appellant, the statement of accepted facts, a copy of the medical record
and specific questions to Dr. H. Grady Arnold Jr., a Board-certified otolaryngologist, for a
second opinion evaluation. The evaluation was conducted on September 21, 2011. In his report,
Dr. Arnold noted that appellant’s hearing at the beginning of his noise exposure was “entirely
within normal limits,” and that the audiogram done at retirement reveals “bilateral flat
moderately severe to severe sensorineural hearing loss.” He checked a box on a form indicating
that appellant’s workplace exposure was insufficient in duration and intensity to have caused the
hearing loss. Dr. Arnold explained that the pattern of the hearing loss was not typical for noiseinduced hearing loss, and the severity of the hearing loss could not be due to his noise exposure.
He also opined that the audiometric test results are invalid and not representative of appellant’s
hearing sensitivity, as the test showed no agreement between speech reception threshold and pure
tone responses, and that he could offer no explanation for the air-bone gap or asymmetry.
Dr. Arnold recommended an auditory brainstem response (ABR) evaluation be conducted.
In an addendum report dated November 15, 2011, Dr. Arnold indicated that a review of
the “DPOAE” indicated normal hearing in the low frequency regions sloping to a high frequency
hearing loss in each ear. He concluded that the high-frequency hearing loss was consistent with
noise-induced hearing loss.
On November 21, 2011 OWCP received the results of the auditory brainstem response
study. This study was interpreted by Audiologist Tabitha Rossini as revealing behavioral results
suggesting moderate-to-severe functional hearing loss in each ear, and ABR test results
indicating normal hearing sloping to a moderately severe sensorineural high frequency loss.
Ms. Rossini concluded that these findings also supported a positive history of noise exposure.
By decision dated November 30, 2011, OWCP denied appellant’s claim on the grounds
that the medical evidence did not establish his hearing loss was causally related to his federal
employment.

2

On January 20, 2012 appellant requested reconsideration and alleged that the
November 30, 2011 decision failed to reference the November 15, 2011 addendum report issued
by Dr. Arnold.
OWCP referred appellant’s case file to the district medical adviser to review the medical
evidence of record. In a report dated January 30, 2012, the district medical adviser explained
that the hearing loss could not be determined to be work related as the audiologic examination
was not valid. He noted that the pattern of hearing loss recorded was atypical of noise-induced
hearing loss, that the workplace exposure was not “felt” sufficient to cause the loss in question.
The district medical adviser also noted that the ABR result indicated normal hearing to a
moderately severe sensorineural high frequency loss in each ear, which was at variance with
appellant’s responses at second opinion evaluation. He concluded that he agreed with the second
opinion physician that appellant’s hearing examination results were not valid, and were not the
result of acoustic trauma in the workplace. In a January 31, 2012 addendum report, the district
medical adviser reviewed the November 15, 2001 addendum form the second opinion physician
and stated that, while the high frequency loss was consistent with noise-induced hearing loss, it
was the lower thresholds values that are used to calculate ratability for schedule award purposes.
On February 23, 2012 OWCP denied appellant’s claim on the grounds that the medical
evidence was insufficient to show that his hearing loss is causally related to noise exposure at his
federal employment.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The evidence required to establish causal relationship is rationalized medical opinion evidence,
based upon a complete factual and medical background, showing a causal relationship between
the claimed condition and identified factors. The belief of a claimant that a condition was caused
or aggravated by the employment is not sufficient to establish causal relation.2
In order to establish an employment-related hearing loss, OWCP requires that the
employee undergo both audiometric and otologic examinations; that the audiometric testing
precede the otologic examination; that the audiometric testing be performed by an appropriately
certified audiologist; that the otologic examination be performed by an otolaryngologist certified
or eligible for certification by the American Academy of Otolaryngology; that the audiometric
and otologic examination be performed by different individuals as a method of evaluating the
reliability of the findings; that all audiological equipment authorized for testing meet the
calibration protocol contained in the accreditation manual of the American Speech and Hearing
2

Lourdes Harris, 45 ECAB 545, 547 (1994).

3

Association; that the audiometric test results included both bone conduction and pure tone air
conduction thresholds, speech reception thresholds and monaural discrimination scores; and that
the otolaryngologist report must include: date and hour of examination, date and hour of the
employee’s last exposure to loud noise, a rationalized medical opinion regarding the relation of
the hearing loss to the employment-related noise exposure and a statement of the reliability of
the tests.3 The physician should be instructed to conduct additional tests or retests in those cases
where the initial tests were inadequate or there is reason to believe the claimant is malingering.4
Proceedings under FECA are not adversary in nature nor is OWCP a disinterested arbiter.
While the claimant has the burden to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence. It has the obligation to see that justice is
done.5
ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP prepared a statement of accepted facts on September 2, 2011 which related that
appellant had been exposed to noise levels in the range of 60 to 93 decibels during his 33-year
course of federal employment. The Board has previously explained that noise levels of 85
decibels or greater are considered hazardous.6 Dr. Arnold, a second opinion physician, evaluated
appellant on September 11, 2011. While, in his initial report, he opined that the pattern of
appellant’s hearing loss was not typical for noise-induced hearing loss and the severity of the
loss could not be due to his noise exposure, he also recommended that appellant undergo
auditory brainstem response evaluation. After appellant underwent the ABR evaluation,
Dr. Arnold provided a supplemental report in which he concluded that appellant’s high
frequency hearing loss was consistent with noise-induced hearing loss. However, he did not
discuss whether the levels of noise exposure to which appellant was exposed, as stated in the
statement of accepted facts, could have contributed to his addendum finding of noise-induced
hearing loss. OWCP’s medical adviser thereafter reviewed the record. While the district
medical adviser opined in his January 30, 2012 report that he agreed with Dr. Arnold’s
conclusions in his September 11, 2011 report, that appellant’s hearing tests were not valid and
were his loss of hearing was not related to “trauma” in the workplace, OWCP requested that he
clarify his report. In an addendum report of January 31, 2012, he then related that, while
appellant’s high frequency loss was consistent with noise-induced hearing loss, it was the lower
thresholds that were used to calculated ratability. The district medical adviser did not provide a
rationalized medical opinion reviewing the accepted decibels of noise exposure, as provided in
the statement of accepted facts, and he did not explain whether this noise exposure contributed to
3

Raymond H. VanNett, 44 ECAB 480, 482-83 (1993). See also Federal (FECA) Procedure Manual, Part 3 -Medical, Requirements for Medical Reports, Chapter 3.600.8(a) (September 1994).
4

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.8(a)(3)
(September 1994).
5

John W. Butler, 39 ECAB 852 (1988).

6

See James L. McLeod, Docket No. 03-1954 (issued January 13, 2004); see also Jack E. Vaught, Docket No. 04277 (issued June 9, 2004).

4

any hearing loss, as found in the auditory brainstem response evaluation. His opinion that
appellant’s “higher” frequency hearing loss, but not his “lower” frequency loss was noise related
was vague and unrationalized.
The Board notes that a claim for hearing loss can be accepted and payment of medical
expense, including hearing aids authorized, even if appellant has no ratable hearing loss.7 This
case must therefore be remanded for further development of the medical opinion evidence.
OWCP shall obtain a second opinion report which fully addresses the issue of causal
relationship. After such further development of the evidence as necessary, OWCP shall issue an
appropriate decision.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the February 23, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and this case is remanded for further proceedings
consistent with this opinion.
Issued: September 10, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

See Thomas O. Bouis, 57 ECAB 602 (2006).

5

